J-A17015-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA               :     IN THE SUPERIOR COURT OF
                                            :          PENNSYLVANIA
                                            :
                v.                          :
                                            :
                                            :
 KEITH WHITMORE                             :
                                            :
                        Appellant           :     No. 3148 EDA 2018

             Appeal from the Order Dated September 21, 2018
            In the Court of Common Pleas of Philadelphia County
            Criminal Division at No(s): CP-51-CR-0007422-2011


BEFORE: PANELLA, P.J., OLSON, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY PANELLA, P.J.:                       FILED DECEMBER 20, 2019

      Keith Whitmore appeals from the September 21, 2018 order entered in

the Philadelphia Court of Common Pleas, dismissing his petition filed pursuant

to the Post Conviction Relief Act (“PCRA”), 42 Pa. C.S.A. §§ 9541-9546,

without a hearing. After careful review, we affirm.

      Andrew Sliwinski and his brother, Scott, drove to Tackawanna Street in

Philadelphia looking to purchase marijuana. There, upon exiting the vehicle,

Scott approached Whitmore to consummate a drug deal. However, after an

exchange   of        words   between   Whitmore   and   Scott,   gunfire   erupted.

Eyewitnesses watched as Whitmore shot Scott in the head, killing him

instantly. As Scott lay lifeless on the ground, Whitmore turned his gun on

Andrew and fired two shots, hitting him in the chest and leg. Whitmore then

fled the scene before police arrived.
J-A17015-19


       Nearly two months later, police arrested Whitmore for a gun-related

offense on Hawthorne Street, almost three blocks from where the Sliwinski

shooting occurred. At the scene, Police Officer Dennis Johnson found a .45

caliber semi-automatic pistol in a bush next to where Whitmore was arrested.

Whitmore was charged with multiple crimes, including constructive possession

of the firearm found in the bush (“the unrelated gun case” or “the Lucas

case”). All of these charges were ultimately dimissed or nolle prossed.

       Upon further investigation, police concluded the firearm from the bush

was similar to the one that killed Scott Sliwinski and seriously wounded his

brother, Andrew. Therefore, based on this evidence, Whitmore was held for

trial in the drug-related slaying.

       Following the close of evidence, the jury found Whitmore guilty of first-

degree murder, attempted murder, aggravated assault, carrying a firearm

without a license, and possessing an instrument of crime.1 The trial court

sentenced Whitmore to an aggregate term of life imprisonment. He filed a

timely post-sentence motion, which the trial court denied. This Court affirmed

the judgment of sentence, and the Pennsylvania Supreme Court denied

further review.

       Thereafter, Whitmore filed a pro se PCRA petition. Counsel was

appointed and filed an amended petition. The PCRA court then issued notice


____________________________________________


1 18 Pa. C.S.A. §§ 2502(a), 901(a), 2702(a), 6106(a)(1), and 907(a)
respectively.

                                           -2-
J-A17015-19


of its intent to dismiss the petition pursuant to Pa.R.Crim.P. 907 and dismissed

it, expressly denying relief without a hearing. This appeal followed.

      On appeal, Whitmore presents six questions for our review:


      1) [Whether] the PCRA Court err[ed], violating [Whitmore’s]
      rights under the Sixth and Fourteenth Amendments of the U.S.
      Constitution and Article 1, sec. 9 of the Pennsylvania Constitution,
      when it found that trial counsel was not ineffective for failing to
      investigate the Lucas case and failing to develop available
      evidence from it in order to suppress testimony at [Whitmore’s]
      trial about the gun? []

      2) [Whether] the PCRA Court err[ed], violating [Whitmore’s]
      rights under the Sixth and Fourteenth Amendments of the U.S.
      Constitution and Article 1, sec. 9 of the Pennsylvania Constitution,
      when it found that trial counsel was not ineffective for failing to
      investigate and present available evidence to impeach the
      credibility of the officer who allegedly found the gun in the bushes?
      []

      3) [Whether] the PCRA Court err[ed], violating [Whitmore’s]
      rights under the Sixth and Fourteenth Amendments of the U.S.
      Constitution and Article 1, sec. 9 of the Pennsylvania Constitution,
      when it found that trial counsel was not ineffective for failing to
      renew his request for an instruction that it is not a fact that the
      gun found in the bushes belonged to [Whitmore] and/or was the
      murder weapon in this case? []

      4) [Whether] the PCRA Court err[ed], violating [Whitmore’s]
      rights under the Sixth and Fourteenth Amendments of the U.S.
      Constitution and Article 1, sec. 9 of the Pennsylvania Constitution,
      when it found that trial counsel was not ineffective for failing to
      contemporaneously renew their objection to the Court’s admission
      of the gun related evidence? [] Alternatively, [whether] the PCRA
      Court err[ed] in finding that appellate counsel was not ineffective
      for abandoning a claim that the trial court violated [Whitmore’s]
      fair trial and due process rights by admitting the inconclusive gun
      related evidence when the evidence was more prejudicial than
      probative? []




                                      -3-
J-A17015-19


      5) [Whether] the PCRA Court err[ed], violating [Whitmore’s]
      rights under the Sixth and Fourteenth Amendments of the U.S.
      Constitution and Article 1, sec. 9 of the Pennsylvania Constitution,
      when it found that trial counsel was not ineffective for failing to
      assert a claim on direct appeal that the court erred in overruling
      trial counsel’s objection to the prosecution’s assertion in the
      closing argument that the witnesses testified despite threats and
      the specter of threats when there was no evidence that any
      threats were made by [Whitmore] or anyone on his behalf to any
      of the witnesses?

      6) [Whether] the PCRA Court erred in failing to consider the
      cumulative impact of the above cited ineffectiveness claims
      violating [Whitmore’s] Sixth and Fourteenth Amendment rights?

Appellant’s Brief, at 3-4.

      Before we address the merits of Whitmore’s appeal, we must

determine whether his petition was timely filed.

      A PCRA petition is timely if it is filed within one year of the date

the petitioner’s judgment of sentence becomes final. See 42 Pa.C.S.A.

§ 9545(b)(1). “A judgment becomes final at the conclusion of direct

review, including discretionary review in the Supreme Court of the

United States and the Supreme Court of Pennsylvania, or at the

expiration of time for seeking the review.” Commonwealth v.

Callahan, 101 A.3d 118, 122 (Pa. Super. 2014) (citation omitted).

      Here, Whitmore’s judgment of sentence became final on June 15,

2015, ninety days after the Supreme Court denied his petition for

allowance of appeal and the time to file a writ of certiorari with the

United States Supreme Court expired. See Pa. C.S.A. § 9545(b)(3); see




                                     -4-
J-A17015-19


also U.S. Sup.Ct.R. 13. Whitmore’s PCRA petition, filed on March 1,

2016, is therefore timely.

      We now proceed to the merits of Whitmore’s petition. “Our

standard of review for issues arising from the denial of PCRA relief is

well-settled. We must determine whether the PCRA court’s ruling is

supported by the record and free of legal error.” Commonwealth v.

Presley, 193 A.3d 436, 442 (Pa. Super. 2018) (citation omitted). In

doing so, we read the record in the light most favorable to the prevailing

party. See Commonwealth v. Ford, 44 A.3d 1190, 1194 (Pa. Super.

2012). If this review reveals support for the PCRA court’s credibility

determinations and other factual findings, we may not disturb them.

See Commonwealth v. Henkel, 90 A.3d 16, 20 (Pa. Super. 2014).

We, however, afford no deference to the PCRA court’s legal conclusions.

See id.

      Whitmore raises six issues for our review, all of which allege

ineffective assistance of counsel. We presume counsel’s effectiveness,

and an appellant bears the burden of proving otherwise. See

Commonwealth v. Brown, 161 A.3d 960, 965 (Pa. Super. 2017). “In

order for Appellant to prevail on a claim of ineffective assistance of

counsel, he must show, by a preponderance of the evidence, ineffective

assistance of counsel which so undermined the truth-determining




                                     -5-
J-A17015-19


process that no reliable adjudication of guilt or innocence could have

taken place.” Presley, 193 A.3d at 442 (citation omitted).

      To establish ineffectiveness of counsel, Whitmore must plead and

prove: his underlying legal claim has arguable merit; counsel’s actions

lacked any reasonable basis; and counsel’s actions prejudiced him. See

Commonwealth v. Spotz, 18 A.3d 244, 260 (Pa. 2011). Failure to

satisfy any prong of the ineffectiveness test requires dismissal of the

claim. See Commonwealth v. O’Bidos, 849 A.2d 243, 249 (Pa. Super.

2004). “Arguable merit exists when the factual statements are accurate

and could establish cause for relief. Whether the facts rise to the level

of arguable merit is a legal determination.” Commonwealth v.

Barnett, 121 A.3d 534, 540 (Pa. Super. 2015) (citations and internal

quotation marks omitted). Appellant must also establish that he suffered

prejudice, “that is, that counsel’s ineffectiveness was of such magnitude

that it could have reasonably had an adverse effect on the outcome of

the proceedings.” Commonwealth v. Spotz, 84 A.3d 294, 315 (Pa.

2014) (citation and quotation marks omitted).

      Whitmore’s first issue contends trial counsel was ineffective for

failing to investigate and utilize evidence from the unrelated gun case.

Specifically, he asserts Kevin Lucas’s testimony from the preliminary

hearing in that case undermined the Commonwealth’s constructive

possession claim, as Lucas recanted his statement that Whitmore


                                     -6-
J-A17015-19


discarded the gun. To that end, had counsel presented this evidence, he

maintains the jury would not have concluded that the alleged murder

weapon belonged to him. Therefore, he argues his conviction should be

vacated due to counsel’s ineffectiveness.

      Based on our review of the transcript, we find no evidence of Lucas

recanting his statement that he saw Whitmore toss his gun in the

bushes. See N.T., Preliminary Hearing, 12/10/10, at 9-13. In fact,

nowhere in the transcript did Lucas proffer testimony on whether

Whitmore possessed the gun. See id. Although Lucas testified Whitmore

never shot at him, see id., at 12-13, that testimony is not relevant to

Whitmore’s claim that counsel was ineffective for failing to present

evidence that would have led the jury to reject the Commonwealth’s

assertion that Whitmore had possessed the gun. Therefore, contrary to

Whitmore’s assertions, counsel cannot be deemed ineffective for failing

to raise a meritless claim. See Commonwealth v. Fears, 86 A.3d 795,

809 (Pa. 2014). As such, there is no arguable merit to Whitmore’s claim.

      Next, Whitmore contends trial counsel was ineffective for failing

to impeach Officer Johnson with evidence of potential bias. He asserts

he told counsel of Johnson’s intense dislike for him due to his romantic

relationship with Johnson’s niece, Salina Lawhorn. As such, Whitmore

concludes that counsel ineffectively failed to use Johnson’s fixed bias




                                     -7-
J-A17015-19


against him to either impeach Johnson’s credibility or preclude him from

testifying as a witness at trial.

      A witness may be cross-examined on any matter tending to show

bias or partiality so a jury can properly evaluate the witness’ credibility.

See Commonwealth v. Rouse, 782 A.2d 1041, 1045 (Pa. Super.

2001). Moreover, exposing a witness’ motivation in testifying is an

important function of the constitutional right of cross-examination. See

Commonwealth v. Bozyk, 987 A.2d 753, 756 (Pa. Super. 2009). It is

particularly important for a defendant to demonstrate through cross-

examination a witness’s bias, when the defendant’s guilt or innocence is

dependent upon the credibility of the prosecution witness. See

Commonwealth v. Davis, 652 A.2d 885, 888 (Pa. Super. 1995).

      It is undisputed that trial counsel did not attempt to demonstrate

Officer Johnson’s ostensible bias through cross-examination. See N.T.,

Trial, 10/16/12, at 112, 118. However, our review of the record does

not support a finding that counsel was even aware of the supposed

animosity Johnson harbored toward Whitmore. Further, besides his self-

serving affidavit, Whitmore fails to produce any evidence to corroborate

this allegation. Accordingly, Whitmore’s bald assertion lacks arguable

merit.

      Whitmore contends next that trial counsel was ineffective for

failing to object to the trial court’s jury instruction. The instruction, as


                                      -8-
J-A17015-19


Whitmore asserts, implied that his possession of the alleged murder

weapon was a proven fact. In addition, Whitmore argues the court failed

to explain to the jury that its function as the finder of fact was to

determine whether he used the gun in the instant shooting. Because of

counsel’s   ineffectiveness, Whitmore      concludes he    is   entitled to

appropriate relief.

      Given the nature of the circumstantial evidence presented at trial,

counsel requested a limiting instruction regarding the alleged murder

weapon. See N.T., Trial, 10/18/12, at 3. The trial court declined to issue

the proposed instruction and proceeded to instruct the jury on its

charge. See id., at 7. Thereafter, the record reveals that counsel did

not object to the jury charge. See id., at 198.

      Whitmore is due no relief as his claim lacks arguable merit. First,

there is no evidence the trial court’s instruction implied that Whitmore’s

possession of the murder weapon was a proven fact. Rather, the record

shows the court qualified its instruction by stating there was

circumstantial evidence “tending to prove [Whitmore] was in possession

of a gun. . . .” N.T. Trial, 10/18/12, at 196. Second, the court explained

to the jury that its role was to “weigh the evidence, and based on that

evidence, and the logical inferences . . . find the facts.” Id., at 161. As

counsel cannot be deemed ineffective for failing to pursue a meritless

claim, this issue fails for lack of arguable merit.


                                       -9-
J-A17015-19


        In his next issue, Whitmore argues trial counsel was ineffective

for failing to renew his objection to the gun’s admissibility as prior bad

acts evidence, and appellate counsel ineffectively abandoned this issue

on direct appeal. As such, he concludes that his conviction should be

overturned due to the ineffective assistance rendered by trial and

appellate counsels.

        We therefore examine whether this claim has arguable merit.

“Admission of evidence is within the sound discretion of the trial court

and will be reversed only upon a showing that the trial court clearly

abused its discretion.” Commonwealth v. Drumheller, 808 A.2d 893,

904 (Pa. 2002) (citation omitted). However, it is impermissible to

present evidence of a defendant’s prior bad acts or crimes in an attempt

to establish the defendant’s criminal character or tendencies. See

Commonwealth v. Hudson, 955 A.2d 1031, 1034 (Pa. Super. 2008).

Such evidence, however, may be admissible “where it is relevant for

some other legitimate purpose and not utilized solely to blacken the

defendant’s character.” Commonwealth v. Russell, 938 A.2d 1082,

1092 (Pa. Super. 2007) (citation omitted).

        “Evidence of other crimes, wrongs or acts may be admitted for

other    purposes,    such   as   proof    of   motive,   opportunity,   intent,

preparation, plan, knowledge, identity or absence of mistake or lack of

accident.” Pa.R.E. 404(b)(2). However, before admitting this evidence,


                                          - 10 -
J-A17015-19


a court must balance the probative value of the evidence for these

purposes against the potential for undue prejudice. See id. Further,

mere similarities between a defendant’s prior bad acts and the crimes

for which he is being tried will not qualify for a Rule 404(b)(2) exception.

See Commonwealth v. Sitler, 144 A.3d 156, 163 (Pa. Super. 2016)

(en banc). Rather, the prior bad acts must have a “close factual nexus

sufficient to demonstrate the[ir] connective relevance” to the crime in

question. Ross, 57 A.3d at 104.

      Here, the trial court admitted evidence of Whitmore’s constructive

possession of the gun as prior bad acts evidence to show identity. See

N.T., Trial, 10/18/12, at 7-8. Although counsel for Whitmore objected

to the admissibility of this evidence, the court determined that any

potential for prejudice was outweighed by its probative value. See id.,

at 8-10. Further, the court determined the evidence was admissible

based on the “close factual nexus” between the gun found in Whitmore’s

possession and the one used in the drug-related shooting. See id., at

7-8; see also Ross, 57 A.3d at 104. Therefore, even if counsel renewed

his objection, the court would not have excluded the evidence merely

because it was harmful to Whitmore’s case. See Commonwealth v.

Kouma,     53 A.3d 760,   770   (Pa.   Super.   2012).   Under    these

circumstances, we cannot conclude the PCRA court erred in determining




                                      - 11 -
J-A17015-19


that Whitmore was unable to establish his underlying claim had arguable

merit.

      Moreover, Whitmore’s claim that appellate counsel was ineffective

also fails for the same reason. While trial counsel preserved this issue

for appellate review, direct appeal counsel pursued sufficiency and

weight of the evidence claims instead. See Appellant’s Brief, at 32. As

stated above, any challenge to the gun’s admissibility would have been

fruitless on direct appeal. Consequently, Whitmore cannot establish that

direct appeal counsel was ineffective for failing to pursue this meritless

avenue on appeal.

      Next, Whitmore argues that appellate counsel was ineffective for

failing to raise the Commonwealth’s misconduct on direct appeal. In

particular, Whitmore contends the Commonwealth’s assertion that a

witness testified against him despite fear of retaliation, was unfounded

and constituted prosecutorial misconduct. Therefore, he concludes he is

entitled to relief because appellate counsel ineffectively abandoned this

meritorious issue on direct appeal.

      “Comments by a prosecutor constitute reversible error only where

their unavoidable effect is to prejudice the jury, forming in [the jurors’]

minds a fixed bias and hostility toward the defendant such that they

could not weigh the evidence objectively and render a fair verdict.”

Commonwealth v. Hutchinson, 25 A.3d 277, 307 (Pa. 2011) (citation


                                      - 12 -
J-A17015-19


omitted). Although a prosecutor may not offer personal opinions as to

the guilt of the defendant or the credibility of the witness, it is

permissible for the prosecutor to summarize the evidence and offer

reasonable deductions and inferences therefrom. See Commonwealth

v. Thomas, 54 A.3d 332, 338 (Pa. 2012). “In addition, the prosecutor

must be allowed to respond to defense counsel’s arguments, and any

challenged statement must be viewed not in isolation, but in the context

in which it was offered.” Id.

      Here, Whitmore complains of the following statements from the

Commonwealth’s closing argument:

      Prosecutor: [The witness] came in here and talked to you about
      fear. He sat here and said: I am not afraid, but he is afraid for his
      family. He wasn’t relocated. He is afraid for them. . . .


      Counsel talked about how [the witness] . . . felt safe and secure
      [with Homicide detectives]. Yes, that’s a lot different than sitting
      in here, and looking at [Whitmore], and seeing his family, people
      that maybe he recognizes from the neighborhood, people he
      knows his family is going to encounter in the neighborhood.

N.T., Trial, 10/18/12, at 135-136. He argues these comments were not

based on the evidence of record and therefore appellate counsel should

have raised the Commonwealth’s misconduct on appeal.

      Contrary   to   Whitmore’s    contention,    the   Commonwealth’s

statements during closing argument were proper because they were

provoked by defense counsel’s summation. See Thomas, 54 A.3d at

338. The Commonwealth responded to credibility attacks against its

                                     - 13 -
J-A17015-19


eyewitness, who identified Whitmore as the shooter, by attributing the

inconsistencies in the witness’s statement to his fear of retaliation for

cooperating with police. See N.T., Trial, 10/18/12, at 135-136. This

argument was reasonably inferred from the witness’s mother’s

testimony that she feared for her son’s safety due to his involvement in

the case. See Thomas, 54 A.3d at 338; see also N.T., Trial 10/17/12,

at 14. Therefore, because the Commonwealth’s remarks during closing

argument were legally permissible, Whitmore’s claim is without arguable

merit.

      In his final issue, Whitmore claims he is entitled to relief because

of the cumulative prejudicial effect of the errors asserted above.

      As we have held, there is no number of failed ineffectiveness

claims that may collectively warrant relief if they fail to do so

individually. See Commonwealth v. Elliott, 80 A.3d 415, 450 (Pa.

2013). Therefore, since Whitmore’s individual ineffectiveness claims

failed, his argument that they warrant relief collectively also fails.

Accordingly, Whitmore’s final claim merits no relief.

      Order affirmed.




                                     - 14 -
J-A17015-19




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/20/19




                          - 15 -